Name: Commission Regulation (EC) NoÃ 1495/2005 of 15 September 2005 amending Regulation (EC) NoÃ 1166/2005 as regards the quantity covered by the standing invitation to tender for the resale on the Community market of maize held by the French intervention agency
 Type: Regulation
 Subject Matter: marketing;  trade policy;  Europe;  plant product
 Date Published: nan

 16.9.2005 EN Official Journal of the European Union L 240/36 COMMISSION REGULATION (EC) No 1495/2005 of 15 September 2005 amending Regulation (EC) No 1166/2005 as regards the quantity covered by the standing invitation to tender for the resale on the Community market of maize held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1166/2005 (2) opened a standing invitation to tender for the resale on the Community market of 53 641 tonnes of maize held by the French intervention agency. (2) Given the current market situation, the quantities of maize put up for sale by the French intervention agency on the internal market should be increased, taking the permanent invitation to tender to 64 424 tonnes. (3) Regulation (EC) No 1166/2005 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1166/2005 is hereby amended as follows: 1. In Article 1, 53 641 tonnes is replaced by 64 424 tonnes, 2. In the title of the Annex, 53 641 tonnes is replaced by 64 424 tonnes. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 188, 20.7.2005, p. 10.